Asset Purchase Agreement



  1.   Purchase and Sale of Assets

1.1 Description of Assets
1.2 Exclusions
1.3 Intellectual Property Certifications



  2.   Purchase Price and Allocation



  3.   Payment of the Purchase Price and Adjustments to the Purchase Price

3.1 Payment of the Purchase Price
3.2 Adjustments to the Purchase Price
3.3 Holdback



  4.   Assumption of Liabilities

4.1 Assumed Indebtedness
4.2 Other Obligations
4.3 Release of Vendor
4.4 Vendor’s Obligations and Liabilities



  5.   Representations and Warranties of the Vendor and Wave Wireless

5.1 Capacity to Sell
5.2 Authority to Sell
5.3 Sale Will Not Cause Default
5.4 Assets
5.5 Books and Records
5.6 Material Change
5.7 Litigation
5.8 Conformity with Laws
5.9 Forward Commitments
5.10 Terms of Employment
5.11 Material Contracts
5.12 No Defaults
5.13 Accuracy of Representations
5.14 Non-Canadian Resident
5.15 Warranty Obligations
5.16 Ownership of Assets
5.17 Vendor’s GST Number



  6.   Covenants of the Vendor

6.1 Determination of Net Book Values
6.2 Conduct of Business
6.3 Change of Name
6.4 Access by Purchaser
6.5 Procure Consents
6.6 Covenant of Indemnity



  7.   Representations and Warranties of the Purchaser

7.1 Status of Purchaser
7.2 Authority to Purchase



  8.   Covenants of the Purchaser

8.1 Offer Employment
8.2 Social Services Tax, Goods and Services Tax and the Income Tax Act
8.3 Consents



  9.   Conditions Precedent to the Obligations of the Purchaser

9.1 Vendor’s and Wave Wireless’ Representations and Warranties
9.2 Vendor’s and Wave Wireless’ Covenants
9.3 Vendor’s and Wave Wireless’ Certificate
9.4 Consents



  10.   Conditions Precedent to the Obligations of the Vendor and Wave Wireless

10.1 Purchaser’s Representations and Warranties
10.2 Purchaser’s Covenants
10.3 Consents of Third Parties



  11.   Closing

11.1 Time and Place of Closing
11.2 Documents to be Delivered by the Vendor
11.3 Documents to be Delivered by the Purchaser



  12.   Risk of Loss



  13.   Further Assurances



  14.   Set-Off



  15.   Accounting Principles



  16.   Notice



  17.   Entire Agreement



  18.   Assignment



  19.   Time of the Essence



  20.   Applicable Law



  21.   Successors and Assigns



  22.   Headings



      Schedules



      Schedule of Capital Assets, Operational Assets, Machinery & Equipment



      Schedule of Intangible Property



      Schedule of Material Contracts



      Schedule of Employees Vendor’s Closing Certificate

THIS AGREEMENT is made the 17th day of October, 2006.

BETWEEN:

WaveRider Communications Inc., a Nevada Corporation, having a principal place of
business at 255 Consumers Road, Suite 500, Toronto, Ontario, M2J 1R4.

(the “Vendor”)

AND:

Wave Wireless Corporation, a Delaware Corporation, which is the parent company
of

the Vendor, having a principal place of business at 255 Consumers Road,
Suite 500, Toronto, Ontario, M2J 1R4.

(“Wave Wireless”)

AND: VCom Inc., a Canadian Corporation having a place of business at 4210
Commerce Circle, Victoria, BC, Canada, V8Z 6N6.

(“VCom” or the “Purchaser”)

BACKGROUND



A.   The Vendor carries on business which includes the sales, marketing and
distribution of a line of 900 MHz radios and related products and peripheral
equipment and holds other assets not directly related to the 900 MHz radios and
related products and peripheral equipment (the “Vendor’s Business”).



B.   The Vendor is a wholly owned subsidiary of Wave Wireless.



C.   VCom supplies the Vendor and Wave Wireless with products pursuant to a
supply agreement dated July 1, 2006 and entered into by VCom and Wave Wireless
(the “Supply Agreement”).  



D.   The Vendor has agreed to sell, and the Purchaser has agreed to purchase,
subject to certain exceptions listed in this Agreement, the assets of the
Vendor’s Business related to the 900 MHz radios and related products and
peripheral equipment (the “900 MHz Product Line”), on the terms and subject to
the conditions provided in this Agreement.  



E.   Wave Wireless is the parent company of the Vendor, is the registered holder
in trust for the Vendor of certain intellectual property associated with 900 MHz
Product Line, and has become a party to this Agreement for the purpose of making
representations and warranties with respect to the Vendor’s Business and the
transactions contemplated by this Agreement jointly and severally with the
Vendor.

TERMS OF AGREEMENT

In consideration of the premises and the covenants, agreements, representations,
warranties and payments contained in this Agreement, the parties agree with the
others as follows:



1.   Purchase and Sale of Assets

1.1 Description of Assets

Upon the terms and subject to the conditions of this Agreement, the Vendor
agrees to sell, assign and transfer to the Purchaser, and the Purchaser agrees
to purchase from the Vendor, at closing, the undertaking and all the property
and assets of the Vendor’s Business related to the 900 MHz Product Line. For
greater clarity, such property and assets shall be defined as:



(a)   the capital assets described in the Schedule of Capital Assets,
Operational Assets, Machinery & Equipment;



(b)   all inventories (the “Inventories”);



(c)   the trade accounts receivable and other debts owing to the Vendor in
connection with the 900 MHz Product Line, and the full benefit of all securities
for cash accounts, notes or debts (the “Receivables”);



(d)   customer lists;



(e)   the benefit of all unfilled orders received by the Vendor in connection
with the Vendor’s Business, and all right, title and interest of the Vendor in,
to and under the sales, reseller and other contracts, engagements or commitments
in connection with the 900 MHz Product Line as set forth in the Schedule of
Material Contracts (the “Material Contracts”);



(f)   all right and interest of the Vendor to all registered and unregistered
trademarks, trade or brand names, copyrights, designs, restrictive covenants and
other industrial or intellectual property used in connection with the 900 MHz
Product Line (the “Intangible Property”), including, without limitation, the
WaveRider website and domain name

including all associated content, books and records, product manuals as well as
all other marketing and technical materials with respect to the 900 MHz Product
Line and the intangible property described in the Schedule of Intangible
Property;



(g)   the goodwill of the 900 MHz Product Line and the right of the Purchaser to
represent itself as carrying on the 900 MHz Product Line in continuation of and
in succession to the Vendor and the right to use the name “WaveRider”or any
variation thereof as part of or in connection with the 900 MHz Product Line (the
“Goodwill”);

all of which are collectively called the “Assets”.

1.2 Exclusions

(i) Cash on hand or on deposit, (ii) amounts due and payable to Vendor or Wave
Wireless from Wayne Anderson related to the sale of WaveRider Communications
(Australia) Pty Ltd, (iii) the amounts held back in relation to the share
purchase agreement between Wave Wireless and VCom, dated July 1, 2006 (the
“Share Purchase Agreement”) and (iv) any other assets or claims of Vendor
unrelated to the 900 MHz Product Line or not contemplated by the terms of this
Agreement, shall be specifically excluded from the purchase and sale in this
Agreement, and from the Assets.



1.3   Intellectual Property Registrations

The Vendor and Wave Wireless acknowledge that certain registrations in respect
of the Intangible Property, including Federal Communications Commission and
Industry Canada certifications, 900 MHz Product Line manuals and software
licence agreements (collectively the “IP Certifications”), are registered in the
name of Wave Wireless. Wave Wireless acknowledges that it holds the IP
Certifications in trust for the Vendor. The Vendor agrees that its beneficial
interest in the IP Certifications shall form part of the Assets sold to the
Purchaser pursuant to this Agreement. Wave Wireless will use its best efforts to
transfer its legal interest in the IP Certifications to the Purchaser at
closing. In the event that the IP Certifications are not transferred by Wave
Wireless to the Purchaser at closing, Wave Wireless agrees that the Purchaser
shall be entitled to use the IP Certifications after closing. Wave Wireless
further agrees that in the event that the IP Certifications are not transferred
by Wave Wireless to the Purchaser at closing it will, post closing, provide such
further and other documents and do such further and other things as may be
required to transfer IP Certifications to the Purchaser.

2. Purchase Price and Allocation

The purchase price payable by the Purchaser to the Vendor for the Assets will be
US$1,250,000 as adjusted under section 3.2, and shall be allocated as follows:

(a) to the capital assets, operational assets, machinery and equipment
US$190,999;
(b) to the Inventories US$467,000, subject to adjustment in accordance with
section 6.1;
(c) to the Receivables US$592,000 subject to adjustment in accordance with
section 6.1; and
(d) to the Intangible Property, the Material Contracts and Goodwill, US$1.00.

3. Payment of the Purchase Price and Adjustments to Purchase Price

3.1 Payment of Purchase Price

The purchase price shall be paid and satisfied as follows:

     
(a)
  in repayment to VCom of the monies owing by Wave Wireless or its affiliates to
VCom
 
   
 
  (the “Wave Wireless Account Payable”) for 900 MHz Product Line products
invoiced by
 
   
 
  VCom to Wave Wireless pursuant to the Supply Agreement provided, however, such
 
   
 
  amount shall be agreed to by the parties;
 
   
(b)
  any applicable tax and similar withholdings;
 
   
(c)
  any other adjustments contemplated in section 3.2 provided, however, such
amount
shall
 
   
 
  be agreed to by the parties; and
 
   
(d)
  as to the balance of the purchase price, by wire transfer to the Vendor
delivered at
 
   
 
  closing.
 
   
3.2
  Adjustments to Purchase Price

The Purchase Price will be adjusted at closing to reflect changes from the
financial information with respect to the 900 MHz Product Line provided by Wave
Wireless to VCom as of September 7, 2006 (the “September 7, 2006 Operating
Statements”) to reflect the net changes in the items in 3.2(a) and (b) below
between September 7, 2006 and September 30, 2006.

The Purchase Price will be:



(a)   adjusted, dollar for dollar, for the difference between the amount of the
good and collectible accounts receivable of the Business as at September 30,
2006 and $592,000. Any accounts receivable which have been outstanding for
greater than 90 days as at the Closing date shall be deemed to be uncollectible
receivables (the “Uncollectible Receivable”) for the purposes of this provision,
provided that if the Purchaser receives any funds on account of Uncollectible
Receivables, the Purchaser shall immediately release these funds to the Vendor.



(b)   adjusted, dollar for dollar, for the difference in the value of the
inventory as at September 30, 2006 and US$467,000.



3.3   Holdback

The Vendor and Wave Wireless agree that the amount currently held back by VCom
pursuant to the Share Purchase Agreement (the “Share Purchase Holdback”), net of
any amounts to be retained by VCom pursuant to section 10.4 of the Share
Purchase Agreement, shall represent the holdback to be retained by VCom in
respect of this Asset Purchase Agreement (the “Asset Purchase Holdback”) and
released by VCom to the Vendor pursuant to this section.

The Asset Purchase Holdback will be released by the Purchaser to the Vendor on
the following terms:



  (a)   Subject to section 3.3(c), if a Clearance Certificate fixing an amount
equal to the portion of the Purchase Price is provided by the Vendor to the
Purchaser within 90 days from Closing:



  (i)   the Purchaser shall immediately release that portion of the Asset
Purchase Holdback which exceeds 10% of the Purchase Price to the Vendor, subject
to a dollar for dollar reduction for any amounts paid by the Purchaser to the
Receiver General of Canada in satisfaction of the Purchaser’s withholding tax
liability hereunder pursuant to Section 116 of the Tax Act; and



  (ii)   the Purchaser shall release the balance of the Asset Purchase Holdback
to the Vendor, subject to (a) a dollar for dollar reduction for any amounts paid
by the Purchaser to the Receiver General of Canada in satisfaction of the
Purchaser’s withholding tax liability hereunder pursuant to Section 116 of the
Tax Act in addition to any such funds so paid by the Purchaser to the Receiver
General of Canada pursuant to section 3.3(a)(i); and (b) a dollar for dollar
reduction for any bona fide claims made by any 3rd party against the Assets, on
the earlier of 90 days after Closing or the date, if any, on which the Vendor
files for bankruptcy under the federal laws of the United States and/or Canada.,
on which date the balance of the Asset Purchase Holdback shall be paid as
directed by the competent authority in any such bankruptcy proceeding or
released to the Vendor



  (b)   Subject to section 3.3 (c), if a Clearance Certificate fixing an amount
equal to the portion of the Purchase Price is provided by the Vendor to the
Purchaser after 90 days from Closing, the Purchaser shall immediately release
the Asset Purchase Holdback to the Vendor subject to a dollar for dollar
reduction for any amounts paid to the Receiver General of Canada in satisfaction
of the Purchaser’s withholding tax liability hereunder pursuant to Section 116
of the Tax Act and, subject to the provisions in Section 3.3(a)(ii) above, a
dollar for dollar reduction for any bona fide claims made by any 3rd party
against the Assets.



  (c)   Notwithstanding any other provision of this section, if a Clearance
Certificate fixing an amount equal to the portion of Purchase Price has not been
provided by the Vendor to the Purchaser as set out above on or before the 30th
day after the end of the month in which the Closing Date occurs, the Purchaser
shall remit that amount which is equal to 25% of the Purchase Price to the
Receiver General for Canada as is required to satisfy the Purchaser’s
withholding tax liability in respect of the purchase of the Assets from the
Vendor pursuant to section 116 of the Tax Act, unless the Vendor provides
evidence satisfactory to the Purchaser (acting reasonably) that the Canadian
Minister of National Revenue has instructed that the no such portion of the
Asset Purchase Holdback be remitted at such time.



  (d)   In the event that Section 3.3(c) applies to defer the time at which
amounts would otherwise be required to be remitted to the Receiver General for
Canada, the provisions of Section 3.3(c) shall continue to apply to the Asset
Purchase Holdback as if the reference to the date that such amounts are required
to be remitted to the Receiver General for Canada were instead a reference to
the new date set by the Canada Revenue Agency as the date for the remittance or
the date remittance is otherwise required by law.



  (e)   If the certificate limit in the Clearance Certificate provided to the
Purchaser is less than (or is otherwise issued based upon the payment of an
amount less than) the Purchase Price, the Purchaser shall remit 25% of the
difference between the Purchase Price and the certificate limit shown in the
Clearance Certificate to the Receiver General for Canada, in satisfaction of the
Purchaser’s withholding tax liability in respect of the purchase of the Shares
pursuant to section 116 of the Tax Act, and any funds remaining in the Asset
Purchase Holdback after such payment shall be dealt with as provided in
Sections 3.3(a) and (b).



  (f)   In the event the Asset Purchase Holdback is insufficient to satisfy the
dollar for dollar reduction for any amounts paid by the Purchaser to the
Receiver General of Canada in satisfaction of the Purchaser’s withholding tax
liability hereunder pursuant to Section 116 of the Tax Act and, subject to
Section 3.3(a)(ii) above, the dollar for dollar reduction for any bona fide
claims made by any 3rd party against the Assets, Wave Wireless and the Vendor
agree, jointly and severally, to forthwith pay VCom the amount of any shortfall.

4. Assumption of Liabilities

4.1 Assumed Indebtedness

On and after closing the Purchaser shall assume and pay:



  (a)   any potential severance or other human resources obligations with
respect to certain employees of the 900 MHz Product Line that become employees
of the Purchaser after closing;



  (b)   the liability of the Vendor’s Business with respect to the warranty
obligations associated with 900 MHz Product Line products sold by the Vendor or
Wave Wireless to customers; and



  (c)   the liability of the Vendor’s Business with respect to purchase
commitments under the Supply Agreement, for product forecasted and/or ordered
but uninvoiced by VCom related to the 900 MHz Product Line products.

      (collectively, the “Assumed Indebtedness”)

 
   
4.2
  Other Obligations

On and after closing the Purchaser shall assume, perform and discharge all
obligations arising after closing under the Material Contracts (except as
provided in section 4.3) and all other contracts, commitments or engagements
which are entered into by the Vendor between the date of this Agreement and
closing in the ordinary course of the 900 MHz Product Line and which are not
prohibited by this Agreement or are consented to in writing by the Purchaser,
and the Purchaser shall indemnify and save the Vendor harmless from all claims,
demands, suits and actions under the Material Contracts in respect of events
after closing.

4.3 Release of Vendor

At or before closing the Purchaser shall execute and deliver all such covenants
and assurances with respect to the Assumed Indebtedness and with respect to the
obligations assumed under section 4.2 as may reasonably be required in respect
of the Assumed Indebtedness.

4.4 Vendor’s Obligations and Liabilities

The Vendor shall be responsible for the observance and performance of all
obligations and payment of all expenses, costs and liabilities relating to the
900 MHz Product Line and the Assets and to the Employees other than those to be
observed, performed or paid by the Purchaser as set out in this Agreement.

5. Representations and Warranties of the Vendor and Wave Wireless

The Vendor and Wave Wireless, jointly and severally, represent and warrant to
the Purchaser as follows, with the intent that the Purchaser will rely on these
representations and warranties in entering into this Agreement, and in
concluding the purchase and sale contemplated by this Agreement.

5.1 Capacity to Sell

The Vendor is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada , and has the power and capacity
to own and dispose of the Assets and to carry on the Vendor’s Business as now
being conducted by it, and to enter into this Agreement and carry out its terms
to the full extent.

5.2 Authority to Sell

The execution and delivery of this Agreement and the completion of the
transaction contemplated by this Agreement have been duly and validly authorized
by all necessary corporate action on the part of the Vendor and/or Wave
Wireless, and this Agreement constitutes a legal, valid and binding obligation
of the Vendor and/or Wave Wireless enforceable against the Vendor and/or Wave
Wireless in accordance with its terms except as may be limited by laws of
general application affecting the rights of creditors.

5.3 Sale Will Not Cause Default

Neither the execution nor delivery of this Agreement nor the completion of the
purchase and sale contemplated by this Agreement will: becoming due or payable
other than Ontario Social Service Tax payable by the Purchaser in connection
with the purchase and sale.

     
(a)
  violate any of the terms and provisions of the memorandum or articles of the
Vendor
 
   
 
  and/or Wave Wireless, or any order, decree, statute, by-law, regulation,
covenant or
 
   
 
  restriction applicable to the Vendor and/or Wave Wireless or any of the
Assets; or
 
   
(b)
  result in any fees, duties, taxes, assessments or other amounts relating to
any of
the Assets

5.4 Assets

The Vendor owns and possesses and has a good marketable title to the Assets free
and clear of all mortgages, liens, charges, pledges, security interests,
encumbrances and other claims except as described in the Schedule of Material
Contracts.

5.5 Books and Records

The books and records of the Vendor fairly and correctly set out and disclose in
all material respects, in accordance with generally accepted accounting
principles , the financial position of the Vendor and/or Wave Wireless and all
material financial transactions of the Vendor and/or Wave Wireless relating to
the Vendor’s Business have been accurately recorded in those books and records.

5.6 Material Change

Since September 7, 2006 there has not been:

     
(a)
  any material change in the financial condition of the Vendor’s Business, its
liabilities or
 
   
 
  the Assets other than changes in the ordinary course of business, none of
which
has been
 
   
 
  materially adverse;
 
   
(b)
  any damage, destruction, loss or other event (whether or not covered by
insurance)
 
   
 
  materially and adversely affecting the Assets or the Vendor’s Business;

The parties hereby agree and acknowledge that the Vendor’s Business has
continued to deteriorate due to its financial condition and that such condition
continues.

5.7 Litigation

There is no litigation or administrative or governmental proceeding or inquiry
pending, or to the knowledge of the Vendor, threatened against or relating to
the Vendor, the Vendor’s Business or any of the Assets, nor does the Vendor know
of any reasonable basis for any such action, proceeding or inquiry.

5.8 Conformity with Laws

All governmental licences and permits required for the conduct in the ordinary
course of the operations of the 900 MHz Product Line and the uses to which the
Assets have been put, have been obtained and are in good standing and such
conduct and uses are not in breach of any order, decree, statute, by-law,
regulation, covenant, restriction, plan or permit, including those regulating
the discharge of materials into the environment and the storage, treatment and
disposal of waste or otherwise relating to the protection of the environment and
the health and safety of persons. For greater certainty, the Assets have not
been used in a manner which does or will give rise to any obligation of
restoration or removal or any liability for the costs of restoration or removal
or for the payment of damages to any third party.

5.9 Forward Commitments

All outstanding forward commitments by or on behalf of the Vendor and or Wave
Wireless for the purchase or sale of the Inventories have been made in
accordance with established price lists of the Vendor or its suppliers, or if
otherwise, then in accordance with the Vendor’s normal business custom in
varying those established price lists.

5.10 Terms of Employment

The Vendor is not a party to any collective agreement relating to the 900 MHz
Product Line with any labour union or other association of employees, and no
part of the Vendor’s Business has been certified as a unit appropriate for
collective bargaining.

5.11 Material Contracts

The Schedule of Material Contracts contains a true and correct listing of each
written or oral contract of the following types to be acquired or assumed by the
Purchaser:

     
(a)
  contracts or commitments out of the ordinary course of business;
 
   
(b)
  contracts or commitments involving an obligation to pay in the aggregate
$1,000 or
more
 
   
 
  or of a duration greater than one year;
 
   
(c)
  contracts or commitments affecting ownership of, or title to, or any interest
in
real estate
 
   
 
  or in personal property;
 
   
(d)
  contracts or commitments in respect of the Intangible Property;
 
   
(e)
  except as required by statute or regulation, contracts or commitments in
respect of
 
   
 
  bonuses, incentive compensation, pensions, group insurance or employee welfare
plans,
 
   
 
  all of which are fully funded as determined by an independent and reputable
firm of
 
   
 
  actuaries employed by the Vendor;
 
   
(f)
  employment contracts or commitments other than unwritten employment contracts
of
 
   
 
  indefinite duration entered into in the ordinary course of the Vendor’s
Business.
 
   
5.12
  No Defaults

Except as otherwise expressly disclosed in this Agreement or in any Schedule to
this Agreement there has not been any default in any obligation to be performed
under any Material Contract, each of which is in good standing and in full force
and effect, unamended, except as set forth in the Schedule of Material
Contracts.

5.13 Accuracy of Representations

No certificate furnished by or on behalf of the Vendor to the Purchaser at
closing in respect of the representations, warranties or covenants of the Vendor
will contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements contained in the certificate not
misleading.

5.14 Non-Canadian Resident

The Vendor is a non-resident of Canada within the meaning of the Income Tax Act
and will provide the Purchaser with a Clearance Certificate issued by the
Canadian Minister of National Revenue pursuant to Section 116 of the Tax Act (a
“Section 116 Certificate”) fixing an amount equal to the Assets.

5.15 Warranty Obligations

With respect to the warranty obligations which are an Assumed Indebtedness
pursuant to this Agreement:

     
(a)
  the 900 MHz Product Line products which are under warranty are free from
defects in
 
   
 
  design, materials and workmanship, are appropriately labeled and meet product
 
   
 
  specifications; and
 
   
(b)
  there are no excessive failures or extraordinary defects associated with the
900 MHz
 
   
 
  Product Line products which are under warranty which excessive failures or
 
   
 
  extraordinary defects may result in higher than normal return rates and
extraordinary
 
   
 
  warranty obligations.
 
   
5.16
  Ownership of Assets

All of the Assets associated with the 900 MHz Product Line are owned directly by
the Vendor and the interest of Wave Wireless in the 900 MHz Product Line is
indirectly through its ownership of all of the issued and outstanding shares of
the Vendor.

5.17 Vendor’s GST Number

The Vendor’s GST Number is GST 85110 1964 RT001.

6. Covenants of the Vendor

6.1 Determination of Net Book Values

The Vendor shall determine as of the day immediately preceding closing, the net
book value of the Receivables and Inventories in accordance with generally
accepted accounting principles, and furnish to each of the Vendor and Purchaser
evidence of such determination in a form satisfactory to the Purchaser.

6.2 Conduct of Business

Until closing, the Vendor and/or Wave Wireless shall conduct the Vendor’s
Business diligently and only in the ordinary course and will use its best
efforts to preserve the Assets intact, to keep available to the Purchaser its
present employees and to preserve for the Purchaser its relationship with its
suppliers, customers and others having business relations with it.

6.3 Change of Name

The Vendor shall cease using the name WaveRider or any variation thereof
immediately following closing. Within 30 days after closing, Vendor shall take
reasonable action to change its name to a name that does not include the word
“WaveRider” or any variation thereof.

6.4 Access by Purchaser

The Vendor and/or Wave Wireless shall give to the Purchaser and Purchaser’s
counsel, accountants and other representatives full access, during normal
business hours throughout the period prior to closing, to all of the properties,
books, contracts, commitments and records of the Vendor and/or Wave Wireless
relating to the 900 MHz Product Line and the Assets, and shall furnish to the
Purchaser during that period all such information as the Purchaser may
reasonably request.

6.5 Procure Consents

The Vendor shall diligently take all reasonable steps required to obtain, before
closing, all consents and approvals which are necessary to approve and complete
the transactions contemplated by this Agreement including but not limited to
consents to the assignments of the Material Contracts and any other of the
Assets for which a consent is required.

6.6 Covenant of Indemnity

At closing the Vendor and Wave Wireless shall indemnify and save harmless the
Purchaser from and against all claims by any employee of the Vendor not made an
offer of employment under section 8.1 for wages, salaries, bonuses, pension or
other benefits, severance pay, notice or pay in lieu of notice and holiday pay
in respect of any period before closing.

7. Representations and Warranties of the Purchaser

The Purchaser represents and warrants to the Vendor and Wave Wireless as
follows, with the intent that the Vendor and Wave Wireless will rely on these
representations and warranties in entering into this Agreement, and in
concluding the purchase and sale contemplated by this Agreement.

7.1 Status of Purchaser

The Purchaser is a corporation duly incorporated, validly existing and in good
standing under the Canada Business Corporations Act, has the power and capacity
to enter into this Agreement and carry out its terms.

7.2 Authority to Purchase

The execution and delivery of this Agreement and the completion of the
transaction contemplated by this Agreement have been duly and validly authorized
by all necessary corporate action on the part of the Purchaser, and this
Agreement constitutes a legal, valid and binding obligation of the Purchaser
enforceable against the Purchaser in accordance with its terms except as limited
by laws of general application affecting the rights of creditors.

8. Covenants of the Purchaser

8.1 Offer Employment

The Purchaser covenants with the Vendor to offer employment at closing to the
employees of the Vendor then employed in connection with the 900 MHz Product
Line and listed in the Schedule of Employees.

8.2 Social Services Tax, Goods and Services Tax and the Income Tax Act

The Purchaser will be liable for and shall pay all provincial sales taxes and
registration charges and transfer fees properly payable upon and in connection
with the sale and transfer of the Assets by the Vendor to the Purchaser. At
closing, each of the Purchaser and the Vendor shall make the elections provided
for by s. 167 of the Excise Tax Act and s. 22 of the Income Tax Act,
respectively, in the appropriate forms.

8.3 Consents

The Purchaser shall at the request of the Vendor execute and deliver such
applications for consent and such assumption agreements, and provide such
information as may be necessary to obtain the consents referred to in section
6.6 and will assist and co-operate with the Vendor in obtaining the consents

9. Conditions Precedent to the Obligations of the Purchaser

All obligations of the Purchaser under this Agreement are subject to the
fulfilment at or before closing of the following conditions:

9.1 Vendor’s and Wave Wireless’ Representations and Warranties

The Vendor’s representations and warranties contained in this Agreement and in
any certificate or document delivered under this Agreement or in connection with
the transactions contemplated by this Agreement will be true at and as of
closing as if such representations and warranties were made at and as of such
time.

9.2 Vendor’s and Wave Wireless’ Covenants

The Vendor will have performed and complied with all agreements, covenants and
conditions required by this Agreement to be performed or complied with by it
before or at closing.

9.3 Vendor’s and Wave Wireless’ Certificate

The Vendor will have delivered to the Purchaser a certificate of the Vendor,
executed by its President, dated the time of closing, certifying in such detail
as the Purchaser may specify to the fulfilment of the conditions set forth in
sections 10.1 and 10.2.

9.4 Consents

The Purchaser will have received duly executed copies of the consents or
approvals referred to in section 6.6.

The foregoing conditions are for the exclusive benefit of the Purchaser and any
such condition may be waived in whole or in part by the Purchaser at or before
closing by delivering to the Vendor a written waiver to that effect signed by
the Purchaser.

10. Conditions Precedent to the Obligations of the Vendor and Wave Wireless

All obligations of the Vendor and/or Wave Wireless under this Agreement are
subject to the fulfilment, before or at closing, of the following conditions:

10.1 Purchaser’s Representations and Warranties

The Purchaser’s representations and warranties contained in this Agreement will
be true at and as of closing as though such representations and warranties were
made as of such time.

10.2 Purchaser’s Covenants

The Purchaser will have performed and complied with all covenants, agreements
and conditions required by this Agreement to be performed or complied with by it
at or before closing.

10.3 Consents of Third Parties

All consents or approvals required to be obtained by the Vendor and/or Wave
Wireless for the purpose of selling, assigning or transferring the Assets will
have been obtained, provided that this condition may only be relied upon by the
Vendor if the Vendor has diligently exercised its best efforts to procure all
such consents or approvals and the Purchaser has not waived the need for all
such consents or approvals.

Each of the foregoing conditions is for the benefit of the Vendor and/or Wave
Wireless and any such condition may be waived in whole or part by the Vendor
and/or Wave Wireless at or before closing by delivering to the Purchaser a
written waiver to that effect signed by the Vendor.

11. Closing

11.1 Time and Place of Closing

The closing of the purchase and sale and the other transactions contemplated by
this Agreement (the “Closing”) will take place at the Time of Closing on the
Closing Date at the offices of the Purchaser, or such earlier or later date and
location as the parties may agree in writing.

11.2 Documents to be Delivered by the Vendor and/or Wave Wireless

At the closing the Vendor and/or Wave Wireless will deliver or cause to be
delivered to the Purchaser:



(a)   all deeds of conveyance, bills of sale, transfer and assignments, in form
and content satisfactory to the Purchaser’s counsel, appropriate to effectively
vest a good and marketable title to the Assets in the Purchaser to the extent
contemplated by this Agreement, and immediately registrable in all places where
registration of such instruments is required;



(b)   all consents or approvals obtained by the Vendor and/or Wave Wireless for
the purpose of validly assigning the Material Contracts;



(c)   possession of the Assets;



(d)   the certificate of the Vendor to be given under section 10.3;



(e)   the elections under s. 167 of the Excise Tax Act and s. 22 of the Income
Tax Act in the appropriate;



(f)   duly executed releases of, or evidence to the reasonable satisfaction of
the Purchaser as to the discharge of any and all liabilities which the Purchaser
has not agreed to assume and which may be enforceable against any of the Assets
being purchased under this Agreement;



(g)   copies of those resolutions of the directors of the Vendor and Wave
Wireless required to be passed to authorize the execution, delivery and
implementation of this Agreement and of all documents to be delivered by the
Vendor and/or Wave Wireless under this Agreement;



11.3   Documents to be Delivered by the Purchaser

At the closing the Purchaser will deliver or cause to be delivered:

(a) the elections under s. 167 of the Excise Tax Act and s. 22 of the Income Tax
Act in the appropriate forms;

(b) a wire transfer to the Vendor for that portion of the Purchase Price payable
in cash.



12.   Risk of Loss

From the date of this Agreement to closing, the Assets will be and remain at the
risk of the Vendor and Wave Wireless. If any of the Assets are lost, damaged or
destroyed before closing, the Purchaser may, in lieu of terminating this
Agreement under Article 10, elect by notice in writing to the Vendor and Wave
Wireless to complete the purchase to the extent possible without reduction of
the purchase price, in which event all proceeds of any insurance or compensation
in respect of such loss, damage or destruction will be payable to the Purchaser
and all right and claim of the Vendor and/or Wave Wireless to any such amounts
not paid by closing will be assigned to the Purchaser.

13. Further Assurances

The parties will execute such further and other documents and do such further
and other things as may be necessary to carry out and give effect to the intent
of this Agreement.



14.   Set-Off

If, under this Agreement or any other agreement made between the Purchaser and
the Vendor and/or Wave Wireless, or any document delivered under this Agreement
or any other agreement made between the Purchaser and the Vendor and/or Wave
Wireless, the Vendor and/or Wave Wireless becomes obligated to pay any sum of
money to the Purchaser, then such sum may at the election of the Purchaser, and
without limiting or waiving any right or remedy for the Purchaser under this
Agreement, be set off against and will apply to any sum of money or security
owed by the Purchaser to the Vendor and/or Wave Wireless until such amount has
been completely set off.

15. Accounting Principles

Wherever in this Agreement reference is made to a calculation to be made in
accordance with generally accepted accounting principles, such reference shall
be deemed to be to the generally accepted accounting principles from time to
time approved by the Canadian Institute of Chartered Accountants or the American
Institute of Certified Public Accountants, as may be applicable, or any
successor institute, applicable as at the date on which such calculation is made
or required to be made in accordance with generally accepted accounting
principles applied on a basis consistent with prior years.

16. Notice

Any notice, direction or other instrument required or permitted to be given
under this Agreement will be in writing and may be given by mailing the same
postage prepaid or delivering the same addressed as follows:

     
To the Vendor
and Wave Wireless:
  255 Consumers Road, Suite 500
Toronto, Ontario M2J 1R4
Attention: James Chinnick, CEO
 
   
To the Purchaser:
  4210 Commerce Circle

Victoria, BC
V8Z 6N6
Attention: Corporate Counsel

or to such other address as a party may specify by notice and shall be deemed to
have been received, if delivered, on the date of delivery if it is a business
day and otherwise on the next succeeding business day and, if mailed in Canada,
on the fifth business day following the posting of the notice except if there is
a postal dispute, in which case all communications shall be delivered.

17. Entire Agreement

This Agreement constitutes the entire agreement between the parties and there
are no representations or warranties, express or implied, statutory or otherwise
and no collateral agreements other than as expressly set forth or referred to in
this Agreement.

18. Assignment

This Agreement may not be assigned by any party without the prior written
consent of the other party, which consent may be arbitrarily withheld.

19. Time of the Essence



    Time will be the essence of this Agreement.



20.   Applicable Law

This Agreement will be governed by and interpreted in accordance with the laws
of British Columbia.

21. Successors and Assigns

This Agreement will enure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns.

22. Headings

The headings appearing in this Agreement are inserted for convenience of
reference only and will not affect the interpretation of this Agreement.

AS EVIDENCE OF THEIR AGREEMENT the parties have executed this Agreement as of
the day and year first above written.



    WAVERIDER COMMUNICATIONS INC. VCOM INCORPORATED

By:     

Name: By:     

     
Title:
  Name:
 
  Title:

WAVE WIRELESS CORPORATION



    By:     

Name:



      Title:

